Appeal by the de*598fendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered February 22, 2001, convicting him of criminal possession of a weapon in the third degree, criminal possession of a weapon in the fourth degree, resisting arrest, and theft of services, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant claims that his right to a fair trial was violated when the trial court failed to disclose, or respond to, two jury notes. Since this claim rests on matters which are not contained in the record, its presentation on direct appeal is improper (see People v Dixon, 201 AD2d 581; People v Harvall, 196 AD2d 553; People v Noland, 189 AD2d 829; People v Weinberg, 183 AD2d 930).
Under the circumstances, there is no basis for reduction of the defendant’s sentence in the exercise of our interest of justice jurisdiction (see CPL 470.15 [3] [c]).
The defendant’s remaining contention is without merit. O’Brien, J.P., Krausman, Townes and Cozier, JJ., concur.